             Case 6:20-cv-00926-ADA Document 24 Filed 07/27/21 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION
WSOU INVESTMENTS, LLC D IBI A
BRAZOS LICENSING AND DEVELOPMENT
vs.                                                  Case   No.: 6:20-CV-00926-ADA
NEC CORPORATION


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

                  HershY Stern                                                applicant herein, and
       comes no,"

moves this Court to grant admission to the United States District Court for the Western District      of
                                   WSOU Investments, LLC                            in this case, and
Texas pro hac vice to represent

would respectfully show the Court as follows:


                Applicant is an attomey and a member of the law firm (or practices under the name of)
                Kasowitz Benson Torres LLP                                 with offices   at:

                Mailing address: 1633 Broadway

                City, State, Zip Code: New
                                           York,   NY   10019


                Telephone
                              (2r2) s06-1794                  Facsimile: Qlz) 835-5094


        2.      Since
                         2009                                   Applicant has been and presently is a
                                                                            New York
                member of and in good standing with the Bar of the State ot
                                                  4631024
                Applicant's bar license number is


        J       Applicant has been admitted to practice before the following courts:

                Court:                                        Admission date:

                NY   State   Bar                              0111412009

                EDNY; SDNY                                    0312412009
        Case 6:20-cv-00926-ADA Document 24 Filed 07/27/21 Page 2 of 3


4         Applicant is presently     a member   in good standing of the bars of the courts listed above,

          except as provided below (list any court named in the preceding paragraph before which

          Applicant is no longer admitted to practice):




5,        I          have
                            X    have not previously applied to Appear Pro Hac Vice in this district

          couft in Casefs]

          Number:                                  on   the        day   of

          Number:                                  on   the        day   of

          Number:                                  on   the        day   of

6          Applicant has never been subject to grievance proceedings or involuntary removal

           proceedings while a member of the bar of any state or federal court, except as

           provided:




7          Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

              except as provided below (omit minor traffic offenses):




    8         Applicant has read and is familiar with the Local Rules of the Western District of Texas

              and   will comply with the standards of practice   set out therein.
               Case 6:20-cv-00926-ADA Document 24 Filed 07/27/21 Page 3 of 3


          9      Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 C o_counsel:
                                Mark Siegmund

                 Mailing address    1508 North Valley     Mills Drive

                 City, State, Zip Code Waco, Texas 16710

                 Telephone:
                                (2s4) 730-442r



          Should the Court grant applicant's motion, Applicant shall tender the amount of       $   100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) fchecks made payable            to: Clerk, U'S. District

Courtl.

          Wherefore, Applicant prays that this Court enter an order permitting the admission of

Hershy        Stern                        to the Western District of Texas pro hac vice for this case only.


                                                          Respectfully submitted,

                                                           Hershy Stern
                                                           [printed name of App lican tl


                                                                 ture   of          l

                                       CERTIFICATE OF SERVICE

          I hereby certify that I have served   a true and correct copy   of this motion upon each attorney of

record and the original upon the Clerk of Court on this the
                                                                  26h     day o1 JulY
                                                                                                          2021



                                                           Hershy Stern
                                                           [printed name of App         l


                                                           t
